ATTORNEY GRIEVANCE COMMISSION                                                       *      IN THE
OF MARYLAND                                                                                COURT OF APPEALS
                                                                                    *      OF MARYLAND
                                          Petitioner
                                                                                    *      Misc. Docket AG
v.
                                                                                    *      No. 41
RICHARD LEE SAVINGTON
                                                                                    *      September Term, 2019
                                          Respondent

                                                                                   ORDER

                        UPON CONSIDERATION of the Amended Joint Petition of the Attorney

 Grievance Commission of Maryland and the Respondent, Richard Lee Savington, to

 disbar the Respondent from the practice of law for violations of Rule 8.4(a), (b), (c) and

 (d) of the Maryland Attorney’s Rules of Professional Conduct, and the record herein, it is

 this 23rd day of October 2019;

                        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Richard Lee

 Savington, be, and he hereby is, disbarred from the practice of law in the State of Maryland;

 and it is further

                        ORDERED, that the Clerk of this Court shall strike the name of Richard Lee

 Savington from the register of attorneys in the Court and certify that fact to the trustees of

 the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

 this State in accordance with Maryland Rule 19-762(b).


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-10-23 09:07-04:00
                                                                                     /s/ Robert N. McDonald
                                                                                     Senior Judge
Suzanne C. Johnson, Clerk